DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “a capture device for purifying air, comprising : a housing provided with an air inlet and an air outlet, wherein a cavity in communication with the air inlet and the air outlet is defined in the housing, and a capture member arranged in the cavity and located between the air inlet and the air outlet, wherein the capture member comprises a rotary disk and a cylinder, the rotary disk is provided with a mesh, the rotary disk comprises a first rotary disk and a second rotary disk, the first rotary disk and the second rotary disk are rotatable in opposite directions with respect to one another, the first rotary disk is provided with a first mesh, the second rotary disk is provided with a second mesh, the second rotary disk is arranged downstream of the first rotary disk and is spaced apart from the first rotary disk in an axial direction, the cylinder is arranged between the first rotary disk and the second rotary disk, and an outer peripheral wall of the cylinder is a cylindrical surface and is spaced apart from a side wall of the housing”.  Vartiainen(9303894) in figure 1 teaches a device for purifying air including a ventilation duct 4 having an inlet and an outlet for airflow, a disc filter element(2) arranged upstream of the ventilation duct, the disc filter element including a circular perforated plate , the disc filter element arranged to be rotated and in connection with a rotating shaft(32), and an electric motor(3) arranged downstream of the disc filter element.  Toney et al(6217637) in figure 3 teaches a device for purifying air including a housing having an inlet and an outlet for airflow, a rotary disk(2) within the housing, the rotary disk including a wire mesh screen(10), the disk arranged to be rotated and in connection with a rotating shaft(4), and a drum filter(3) having a perforated circumferential surface , the drum filter located on the rotating shaft and downstream of the rotary disk.  However neither Vartiainen nor Toney et al teach or suggest a capture device for purifying air, comprising : a housing provided with an air inlet and an air outlet, wherein a cavity in communication with the air inlet and the air outlet is defined in the housing, and a capture member arranged in the cavity and located between the air inlet and the air outlet, wherein the capture member comprises a rotary disk and a cylinder, the rotary disk is provided with a mesh, the rotary disk comprises a first rotary disk and a second rotary disk, the first rotary disk and the second rotary disk are rotatable in opposite directions with respect to one another, the first rotary disk is provided with a first mesh, the second rotary disk is provided with a second mesh, the second rotary disk is arranged downstream of the first rotary disk and is spaced apart from the first rotary disk in an axial direction, the cylinder is arranged between the first rotary disk and the second rotary disk, and an outer peripheral wall of the cylinder is a cylindrical surface and is spaced apart from a side wall of the housing.   Examiner also notes Theiler(6203763), a US equivalent of JP 11-512343 cited as a reference in a foreign search report, teaches a gas entry(512) in figure 7 to a housing, the housing including alternating moveable disks(522) and stationary disks(524) along an axial length of the housing, and a gas exit(514).  However the movable disks are directly adjacent to stationary disks, therefore Theiler does not teach or suggest a capture device for purifying air, comprising : a housing provided with an air inlet and an air outlet, wherein a cavity in communication with the air inlet and the air outlet is defined in the housing, and a capture member arranged in the cavity and located between the air inlet and the air outlet, wherein the capture member comprises a rotary disk and a cylinder, the rotary disk is provided with a mesh, the rotary disk comprises a first rotary disk and a second rotary disk, the first rotary disk and the second rotary disk are rotatable in opposite directions with respect to one another, the first rotary disk is provided with a first mesh, the second rotary disk is provided with a second mesh, the second rotary disk is arranged downstream of the first rotary disk and is spaced apart from the first rotary disk in an axial direction, the cylinder is arranged between the first rotary disk and the second rotary disk, and an outer peripheral wall of the cylinder is a cylindrical surface and is spaced apart from a side wall of the housing.  Claims 2-12 depend on claim 1 and hence are also allowed.

Claim 13 recites “a purification device for purifying air , comprising: a capture device for purifying air, comprising: a housing provided with an air inlet and an air outlet, wherein a cavity in communication with the air inlet and the air outlet is defined in the housing, and a capture member arranged in the cavity and located between the air inlet and the air outlet, wherein the capture member comprises a rotary disk and a cylinder, the rotary disk is provided with a mesh, the rotary disk comprises a first rotary disk and a second rotary disk, the first rotary disk and the second rotary disk are rotatable in opposite directions with respect to one another, the first rotary disk is provided with a first mesh, the second rotary disk is provided with a second mesh, the second rotary disk is arranged downstream of the first rotary disk and is spaced apart from the first rotary disk in an axial direction, the cylinder is arranged between the first rotary disk and the second rotary disk, and an outer peripheral wall of the cylinder is a cylindrical surface and is spaced apart from a side wall of the housing; and a washing and purifying assembly which is arranged in the cavity and located between the air inlet and the first rotary disk and is configured to wash and purify the air entered through the air inlet”.  Vartiainen(9303894) in figure 1 teaches a device for purifying air including a ventilation duct 4 having an inlet and an outlet for airflow, a disc filter element(2) arranged upstream of the ventilation duct, the disc filter element including a circular perforated plate , the disc filter element arranged to be rotated and in connection with a rotating shaft(32), and an electric motor(3) arranged downstream of the disc filter element.  Toney et al(6217637) in figure 3 teaches a device for purifying air including a housing having an inlet and an outlet for airflow, a rotary disk(2) within the housing, the rotary disk including a wire mesh screen(10), the disk arranged to be rotated and in connection with a rotating shaft(4), and a drum filter(3) having a perforated circumferential surface , the drum filter located on the rotating shaft and downstream of the rotary disk.  However neither Vartiainen nor Toney et al teach or suggest a purification device for purifying air , comprising: a capture device for purifying air, comprising: a housing provided with an air inlet and an air outlet, wherein a cavity in communication with the air inlet and the air outlet is defined in the housing, and a capture member arranged in the cavity and located between the air inlet and the air outlet, wherein the capture member comprises a rotary disk and a cylinder, the rotary disk is provided with a mesh, the rotary disk comprises a first rotary disk and a second rotary disk, the first rotary disk and the second rotary disk are rotatable in opposite directions with respect to one another, the first rotary disk is provided with a first mesh, the second rotary disk is provided with a second mesh, the second rotary disk is arranged downstream of the first rotary disk and is spaced apart from the first rotary disk in an axial direction, the cylinder is arranged between the first rotary disk and the second rotary disk, and an outer peripheral wall of the cylinder is a cylindrical surface and is spaced apart from a side wall of the housing; and a washing and purifying assembly which is arranged in the cavity and located between the air inlet and the first rotary disk and is configured to wash and purify the air entered through the air inlet.  Examiner also notes Theiler(6203763), a US equivalent of JP 11-512343 cited as a reference in a foreign search report, teaches a gas entry(512) in figure 7 to a housing, the housing including alternating moveable disks(522) and stationary disks(524) along an axial length of the housing, and a gas exit(514).  However the movable disks are directly adjacent to stationary disks, therefore Theiler does not teach or suggest a a purification device for purifying air , comprising: a capture device for purifying air, comprising: a housing provided with an air inlet and an air outlet, wherein a cavity in communication with the air inlet and the air outlet is defined in the housing, and a capture member arranged in the cavity and located between the air inlet and the air outlet, wherein the capture member comprises a rotary disk and a cylinder, the rotary disk is provided with a mesh, the rotary disk comprises a first rotary disk and a second rotary disk, the first rotary disk and the second rotary disk are rotatable in opposite directions with respect to one another, the first rotary disk is provided with a first mesh, the second rotary disk is provided with a second mesh, the second rotary disk is arranged downstream of the first rotary disk and is spaced apart from the first rotary disk in an axial direction, the cylinder is arranged between the first rotary disk and the second rotary disk, and an outer peripheral wall of the cylinder is a cylindrical surface and is spaced apart from a side wall of the housing; and a washing and purifying assembly which is arranged in the cavity and located between the air inlet and the first rotary disk and is configured to wash and purify the air entered through the air inlet.  Claims 14-19 are also allowed.

Claim 20 recites “ an air purifier, comprising: a purification device for purifying air, comprising: a capture device for purifying air, comprising: a housing provided with an air inlet and an air outlet, wherein a cavity in communication with the air inlet and the air outlet is defined in the housing, and a capture member arranged in the cavity and located between the air inlet and the air outlet, wherein the capture member comprises a rotary disk and a cylinder, the rotary disk is provided with a mesh, the rotary disk comprises a first rotary disk and a second rotary disk, the first rotary disk and the second rotary disk are rotatable in opposite directions with respect to one another, the first rotary disk is provided with a first mesh, the second rotary disk is provided with a second mesh, the second rotary disk is arranged downstream of the first rotary disk and is spaced apart from the first rotary disk in an axial direction, the cylinder is arranged between the first rotary disk and the second rotary disk, and an outer peripheral wall of the cylinder is a cylindrical surface and is spaced apart from a side wall of the housing; and a washing and purifying assembly which is arranged in the cavity and located between the air inlet and the first rotary disk and is configured to wash and purify the air entered through the air inlet”.  Vartiainen(9303894) in figure 1 teaches a device for purifying air including a ventilation duct 4 having an inlet and an outlet for airflow, a disc filter element(2) arranged upstream of the ventilation duct, the disc filter element including a circular perforated plate , the disc filter element arranged to be rotated and in connection with a rotating shaft(32), and an electric motor(3) arranged downstream of the disc filter element.  Toney et al(6217637) in figure 3 teaches a device for purifying air including a housing having an inlet and an outlet for airflow, a rotary disk(2) within the housing, the rotary disk including a wire mesh screen(10), the disk arranged to be rotated and in connection with a rotating shaft(4), and a drum filter(3) having a perforated circumferential surface , the drum filter located on the rotating shaft and downstream of the rotary disk.  However neither Vartiainen nor Toney et al teach or suggest an air purifier , comprising a purification device for purifying air , comprising: a capture device for purifying air, comprising: a housing provided with an air inlet and an air outlet, wherein a cavity in communication with the air inlet and the air outlet is defined in the housing, and a capture member arranged in the cavity and located between the air inlet and the air outlet, wherein the capture member comprises a rotary disk and a cylinder, the rotary disk is provided with a mesh, the rotary disk comprises a first rotary disk and a second rotary disk, the first rotary disk and the second rotary disk are rotatable in opposite directions with respect to one another, the first rotary disk is provided with a first mesh, the second rotary disk is provided with a second mesh, the second rotary disk is arranged downstream of the first rotary disk and is spaced apart from the first rotary disk in an axial direction, the cylinder is arranged between the first rotary disk and the second rotary disk, and an outer peripheral wall of the cylinder is a cylindrical surface and is spaced apart from a side wall of the housing; and a washing and purifying assembly which is arranged in the cavity and located between the air inlet and the first rotary disk and is configured to wash and purify the air entered through the air inlet.  Examiner also notes Theiler(6203763), a US equivalent of JP 11-512343 cited as a reference in a foreign search report, teaches a gas entry(512) in figure 7 to a housing, the housing including alternating moveable disks(522) and stationary disks(524) along an axial length of the housing, and a gas exit(514).  However the movable disks are directly adjacent to stationary disks, therefore Theiler does not teach or suggest an air purifier comprising a purification device for purifying air , comprising: a capture device for purifying air, comprising: a housing provided with an air inlet and an air outlet, wherein a cavity in communication with the air inlet and the air outlet is defined in the housing, and a capture member arranged in the cavity and located between the air inlet and the air outlet, wherein the capture member comprises a rotary disk and a cylinder, the rotary disk is provided with a mesh, the rotary disk comprises a first rotary disk and a second rotary disk, the first rotary disk and the second rotary disk are rotatable in opposite directions with respect to one another, the first rotary disk is provided with a first mesh, the second rotary disk is provided with a second mesh, the second rotary disk is arranged downstream of the first rotary disk and is spaced apart from the first rotary disk in an axial direction, the cylinder is arranged between the first rotary disk and the second rotary disk, and an outer peripheral wall of the cylinder is a cylindrical surface and is spaced apart from a side wall of the housing; and a washing and purifying assembly which is arranged in the cavity and located between the air inlet and the first rotary disk and is configured to wash and purify the air entered through the air inlet.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
July 19, 2022